DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 12, 14, 15 and the addition of claim 19.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees that the currently filed amendments are not fully taught by the previous art applied in the claim rejections. Specifically, new art is applied to account for the updated language directed to the independent ground connections.

Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
The Applicant has argued that the art of record does not teach the proper physical configuration of the VCSEL ground portion of the substrate and the piezo ground portion of the substrate, specifically using the “on” language (e.g. Remarks, pg.11, referring to Schliwa and arguing “Indeed the piezoelectrical crystal 140 is not formed on and/or embedded into the substrate 130”).
The Examiner does not agree. Each of the independent claims uses the term “on” to describe the VCSEL and/or piezo relative to portions of the substrate. Merriam-Webster’s defines “on” to have meanings of:  “indicate positon in close proximity with” and “indicate a source of attachment or support”. As both the VCSEL and piezo are located in close proximity with, and supported by, the substrate of Eisenbeiser the claim language is understood to be met.
Further, the crystal #140 of Schliwa is also understood to be at least in close proximity with the substrate #130.
The Applicant appears to be equating the meaning of “on” to be that of direct contact without intervening elements, however the claims are not limited in such a manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the piezoelectric material ring" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The scope of the claim is unclear as no piezo ring has been established.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Based on the current amendments to claim 16, claim 17 does not appear to further limit claim 16 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, 11, 14-15, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiser (US 2003/0012249) in view of Schliwa et al. (US 2012/0076166) and Crews (US 2006/0104328).
With respect to claim 1, Eisenbeiser teaches a tunable vertical-cavity surface-emitting laser (VCSEL) (fig.4b/8b) comprising: a substrate (fig.4b #202, fig.8b #602); a VCSEL emission structure disposed on the substrate (fig.4b #210, fig.8b #610); and a piezoelectric material disposed on the substrate (fig.4b #206, fig.8b #606) or at least partially embedded within the substrate (fig.4b when substrate considered to include #202/212/204+#208), wherein the substrate comprises a VCSEL ground portion of the substrate and a piezoelectric ground portion of the substrate ([0040] states the substrate has an IC therein and [0072] states the devices are grounded using the IC; therefore the substrate can be said to have a VCSEL ground portion and a piezo ground portion); wherein the VCSEL emission structure formed on the VCSEL ground portion of the substrate (fig.4b #202, fig.8b #602; VCSELs formed “on” the substrate, thereby “on” the ground portion of the substrate), and wherein the VCSEL emission structure comprises: a first reflector (fig.4b #214, fig.8b #614); a second reflector (fig.4b #218, fig.8b #618); and an nd, upper, side); wherein the piezoelectric material is mechanically coupled to the VCSEL emission structure (fig.4b #206, fig.8b #606), such that when the piezoelectric material experiences a mechanical stress, the mechanical stress is transferred to the active cavity material structure of the VCSEL emission structure (abstract, [0004]), wherein the piezoelectric material defines a first surface (fig.4b #206 lower, fig.8b #616 lower) and a second surface (fig.4b #206 upper, fig.8b #616 upper) wherein the first surface is formed on the piezoelectric ground portion of the substrate (fig.4b #202, fig.8b #602; piezos formed “on” the substrate, thereby “on” the ground portion of the substrate); and a piezoelectric electrode disposed on a second surface of the piezoelectric material (fig.4b #211, [0040], fig.8b #607), the piezoelectric electrode configured to cause an electric field within the piezoelectric material ([0040]) when a voltage is applied to the piezo electrode material ([0027]), wherein the electric field causes the piezoelectric material to experience the mechanical stress (function of the piezo), which causes the active cavity material structure to experience the mechanical stress, which causes the emission wavelength of the VCSEL to be modified from a nominal wavelength of the VCSEL (abstract, [0004]). Eisenbeiser does not specify the piezoelectric ground portion of the substrate is electrically insulated from the VCSEL ground portion of the substrate. Schliwa teaches a similar VCSEL type device structure (fig.4) including upper contacts (fig.4 on top of upper DBR), lower contacts (fig.4 on top of substrate #130) along with a piezoelectric element (fig.4 #140) with upper and lower contacts (fig.4 upper/lower connections on piezo to source #150) and an isolating oxide layer 
Eisenbeiser additionally does not specify the piezo and VCSEL ground portions are configured to be independently grounded. Crews teaches that when using VCSEL devices with ICs (fig.2) that utilizing separate, independent, grounds are useful (fig.2, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an independent ground portion for the VCSEL device as taught by Crews in order to facilitate testing of the VCSEL devices (abstract).
Note that modifying Eisenbeiser to have the VCSEL ground be independent from the IC ground necessarily also means the VCSEL ground is independent from the piezo ground which is formed in the IC (Eisenbeiser, [0040, 72]).
With respect to claim 4, Eisenbeiser discloses the piezoelectric material is disposed between a substrate (fig.4b #202) and the VCSEL emission structure, and wherein the tunable VCSEL further comprises a stiff material (fig.4b #208) configured to mechanically couple the piezoelectric material to the VCSEL emission structure (device would not function as stated if #208 did not mechanically couple the elements).
With respect to claim 5, Eisenbeiser discloses the stiff material is transparent to light of a nominal wavelength of the VCSEL emission structure (based on the use of III-V material for both the emitting active region [0037] and the layer #208 [0028])).
With respect to claim 6, Eisenbeiser discloses the stiff material mechanically couples the piezoelectric material to the VCSEL emission structure such that when the piezoelectric material 
With respect to claim 10, Eisenbeiser discloses the mechanical stress is a radial mechanical stress (fig.8b stress applied towards optical axis).
With respect to claim 11, Eisenbeiser discloses the mechanical stress causes a change in a band structure of the active region, resulting in an emission wavelength that differs from a nominal wavelength of the VCSEL emission structure ([0004]).
With respect to claim 14, Eisenbeiser teaches a method for manufacturing a tunable VCSEL ([0090-98]), the method comprising: providing a substrate (fig.4b #202, fig.8b #602), wherein the substrate comprises a VCSEL ground portion ([0040] states the substrate has an IC therein and [0072] states the devices are grounded using the IC; therefore the substrate can be said to have a VCSEL ground portion) configured to have a VCSEL emission structure formed thereon (fig.4b #210, fig.8b #610 are “on” the substrate containing the ground connection) and the substrate comprises a piezoelectric ground portion ([0040] states the substrate has an IC therein and [0072] states the devices are grounded using the IC; therefore the substrate can be said to have a piezo ground portion), wherein a piezo electric material is at least partially embedded (fig.4b when substrate considered to include #202/212/204+#208) within at least a first section of the substrate (fig.4b can be considered left side) and is in electrical communication with the piezoelectric ground portion of the substrate (necessarily in communication with the ground in the substrate to bias the device); forming a VCSEL emission structure (fig.4b/8b #210/#610) on the first section and a second section of a substrate (fig.4b #202 left/right), fig.82 #602 left/right), wherein at least the first section of the substrate comprises the piezoelectric material (fig.4b #206 extends across all), the VCSEL emission structure comprising: a first reflector (fig.4b #214, fig.8b #614); a second reflector (fig.4b #218, fig.8b #618); and an active cavity material structure nd, upper, side); and depositing a piezoelectric electrode on a second surface of the piezoelectric material (fig.4b #211, fig.8b #607, [0040]). Eisenbeiser does not specify the piezoelectric ground portion of the substrate is electrically insulated from the VCSEL ground portion of the substrate. Schliwa teaches a similar VCSEL type device structure (fig.4) including upper contacts (fig.4 on top of upper DBR), lower contacts (fig.4 on top of substrate #130) along with a piezoelectric element (fig.4 #140) with upper and lower contacts (fig.4 upper/lower connections on piezo to source #150) and an isolating oxide layer placed between the VCSEL contacts and the piezo contacts (fig.4 #170). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an isolating oxide material between the contacts of the VCSEL and the piezo in the device of Eisenbeiser as demonstrated by Schliwa in order to provide electrical isolation as is desired between the components of Eisenbeiser ([0065, 67, 72]) which would allow for more independent control of the individual components.
Eisenbeiser additionally does not specify the piezo and VCSEL ground portions are configured to be independently grounded. Crews teaches that when using VCSEL devices with ICs (fig.2) that utilizing separate, independent, grounds are useful (fig.2, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an independent ground portion for the VCSEL device as taught by Crews in order to facilitate testing of the VCSEL devices (abstract).
Note that modifying Eisenbeiser to have the VCSEL ground be independent from the IC ground necessarily also means the VCSEL ground is independent from the piezo ground which is formed in the IC (Eisenbeiser, [0040, 72]).
With respect to claim 15, Eisenbeiser discloses depositing a stiff material about an external surface of the VCSEL emission structure such that the stiff material mechanically couples the piezoelectric material to the VCSEL emission structure (fig.4b #208, can be considered ‘about’ as it is near the external side surface, device would not function as stated if #208 did not mechanically couple the elements).
With respect to claim 18, Eisenbeiser, as modified, teaches the device outlined above including the stiff material is of a material which has a Young’s modulus of at least 65 GPa ([0028] GaAs ~85 GPa).
With respect to claim 19, Eisenbeiser further teaches the piezoelectric material is embedded in both the first section and the second section of the substrate (fig.4b when substrate considered to include #202/212/204+#208; extends across all).

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiser and Schliwa and Crews in view of Dawson et al. (US 5903585).
With respect to claim 2, Eisenbeiser teaches the device outlined above, but does not specify the piezoelectric material forms a ring around the VCSEL emission structure. Dawson teaches a similar stress inducing structure (fig.2a #7) for a VCSEL device (fig.2a, col.5 lines 16-17) wherein the structure is formed in a ring (col.5 lines 36-39, surrounds VCSEL mesa/pillar). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the piezo structure in either fig.4b or fig.8b of Eisenbeiser to utilize a ring structure as Dawson has demonstrated such a shape provides a surrounding/encircling layout which allows for applying a balanced stress from each side of the active region (Dawson, col.4 lines 8-16, col.5 lines 44-56).

With respect to claim 12, Eisenbeiser teaches a method for manufacturing a tunable VCSEL ([0090-98]), the method comprising: providing a substrate (fig.4b #202, fig.8b #602), wherein the substrate comprises a VCSEL ground portion and a piezoelectric ground portion [0040] states the substrate has an IC therein and [0072] states the devices are grounded using the IC; therefore the substrate can be said to have a VCSEL ground portion and a piezo ground portion), forming the VCSEL emission structure on the VCSEL ground portion of the substrate (fig.4b #202, fig.8b #602; VCSELs formed “on” the substrate, thereby “on” the ground portion of the substrate), the VCSEL emission structure comprising: a first reflector (fig.4b #214, fig.8b #614); a second reflector (fig.4b #218, fig.8b #618); and an active cavity material structure disposed between the first and second reflectors (fig.4b #216, fig.8b #616), the active cavity material structure comprising an active region ([0030]), wherein the VCSEL ground portion of the substrate is configured to cause a first surface (lower) of the first reflector to be in electrical communication with a ground ([0040, 63] with the upper surface having the top contacts the lower surface of the reflector must provide the path to ground found in the substrate IC), and wherein the first surface of the first reflector is disposed on an opposite side of the first reflector from the active cavity material structure (cavity on 2nd, upper, side); growing a piezoelectric material about the VCSEL emission structure (fig.4b #206, fig.8b #606) such that a first surface (fig.4b #216 lower, 
Eisenbeiser additionally does not specify the piezo and VCSEL ground portions are configured to be independently grounded. Crews teaches that when using VCSEL devices with ICs (fig.2) that utilizing separate, independent, grounds are useful (fig.2, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an independent ground portion for the VCSEL device as taught by Crews in order to facilitate testing of the VCSEL devices (abstract).
Note that modifying Eisenbeiser to have the VCSEL ground be independent from the IC ground necessarily also means the VCSEL ground is independent from the piezo ground which is formed in the IC (Eisenbeiser, [0040, 72]).
Eisenbeiser further does not specify the piezoelectric material forms a ring around the VCSEL emission structure. Dawson teaches a similar stress inducing structure (fig.2a #7) for a VCSEL device (fig.2a, col.5 lines 16-17) wherein the structure is formed in a ring (col.5 lines 36-39, surrounds VCSEL mesa/pillar). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the piezo structure in either fig.4b or fig.8b of Eisenbeiser to utilize a ring structure as Dawson has demonstrated such a shape provides a surrounding/encircling layout which allows for applying a balanced stress from each side of the active region (Dawson, col.4 lines 8-16, col.5 lines 44-56).
With respect to claim 13, Eisenbeiser, as modified, teaches before growing the piezoelectric material ring about the VCSEL emission structure, depositing an oxide layer about the VCSEL emission structure (fig.4b/8b #212/#612, [0030]). 

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiser and Schliwa and Crews in view of Reed et al. (US 4935935).
With respect to claim 7, Eisenbeiser further teaches the piezoelectric material is embedded in a first section of the substrate (fig.4b when substrate considered to include #202/212/204+#208) and the VCSEL emission structure is disposed on the substrate such that a first portion of the VCSEL emission structure is disposed on the first section of the substrate and a second portion of the VCSEL emission structure is disposed on a second section of the substrate (fig.4b 1st/2nd can be left/right sides). Eisenbeiser does not specify the second section of the substrate being free of the piezoelectric material. Reed teaches a similar piezo based laser device used with VCSELS (fig.14) and additionally teaches the 
With respect to claim 8, Eisenbeiser, as modified, teaches application of a mechanical stress by an electric field onto the piezoelectric material by the piezoelectric electrode (function of piezo biased by electrode) causes the active cavity structure to experience a non-uniform mechanical stress (necessarily non-uniform based on offset nature of piezo/laser).
With respect to claim 16, Eisenbeiser discloses the piezoelectric material (fig.4b #206) is embedded in at least the first section of a substrate (fig.4b when substrate considered to include #202/212/204+#208) such that the VCSEL structure is disposed both on the first section of the substrate and the second section of the substrate (fig.4b disposed over both) with the first section of the substrate comprising the piezoelectric material (fig.4b extends through all). Eisenbeiser does not specify the second section of the substrate being free of the piezoelectric material. Reed teaches a similar piezo based laser device used with VCSELS (fig.14) and additionally teaches the piezo to be offset from laser over 2 substrate sections (fig.4 laser #11 offset from piezo #31 across substrate #22), such that the piezo is not located in a second section (fig.4 right side). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an offset piezo/laser arrangement in the device of Eisenbeiser as taught by Reed in order to tailor the applied stress to be applied to a desired portion of the laser device.
With respect to claim 17, Eisenbeiser further teaches the piezoelectric material is embedded in a first section of the substrate (fig.4b when substrate considered to include #202/212/204+#208) and the VCSEL emission structure is disposed on the substrate such that a first portion of the VCSEL emission structure is disposed on the first section of the substrate and a second portion of the VCSEL emission st/2nd can be left/right sides). Eisenbeiser does not specify the second section of the substrate being free of the piezoelectric material. Reed teaches a similar piezo based laser device used with VCSELS (fig.14) and additionally teaches the piezo to be offset from laser over 2 substrate sections (fig.4 laser #11 offset from piezo #31 across substrate #22). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an offset piezo/laser arrangement in the device of Eisenbeiser as taught by Reed in order to tailor the applied stress to be applied to a desired portion of the laser device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiser and Schliwa and Crews and Reed in view of Panajotov et al. (US 2003/0075725).
With respect to claim 9, Eisenbeiser, as modified, teaches the device outlined above, but does not specify the non-uniform mechanical stress causes laser light emitted by the VCSEL emission structure to have a particular polarization. Panajotov teaches a similar VCSEL using a piezo material to induce stress (fig.12) including teaching offset/uneven stress application (fig.13) and the use of the stress to enable a particular polarization (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the stressing means of Eisenbeiser to select a particular polarization as outlined by Panajotov in order to tailor the output light as desired to fit the particular laser application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following art is noted for teaching laser/optoelectronic devices utilizing piezo based tuning structures: US 9153937, 2012/0076166 and 2018/0188315.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828